COBB, Judge.
The trial court entered a sentence of ten years’ incarceration in this case, which was an upward departure from the guidelines of four cells. The basis for the departure was “unscored juvenile offenses.”
In Puffinberger v. State, 581 So.2d 897 (Fla. 1991), the Florida Supreme Court held that,
[A] nonscoreable juvenile record may be considered as a reason for departure only to the extent it contains dispositions that are the equivalent of adult convictions and only if the record is significant and the resulting departure sentence is no greater than that which the defendant would have received if the record had been scored.
The court defined a significant record as one which is “extensive or serious, or if the number and nature of the dispositions, when considered in combination, amount to a significant record under the circumstances.” Id. at 899.
In the instant case, the only unscored juvenile disposition equivalent to an adult conviction is a trespassing charge, which would constitute a misdemeanor if committed by an adult. Clearly, then, the defendant’s record in this case is not significant for purposes of departure. Moreover, the four-cell departure sentence given far exceeds what the defendant would have received had the trespassing offense been scored.
- REVERSED and REMANDED for sentencing within the guidelines.
W. SHARP and PETERSON, JJ., concur.